





CARMAX, INC.
2002 STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED JUNE 25, 2019)


1.    Purpose. The purpose of this CarMax, Inc. 2002 Stock Incentive Plan (the
“Plan”) is to further the long term stability and financial success of CarMax,
Inc. (the “Company”) by (a) attracting and retaining key employees of the
Company through the use of stock incentives and (b) encouraging ownership in the
Company by members of the Company’s Board of Directors. It is believed that
ownership of Company Stock will stimulate the efforts of those employees upon
whose judgment and interest the Company is and will be largely dependent for the
successful conduct of its business. It is also believed that Incentive Awards
granted to employees and directors under this Plan will strengthen their desire
to remain with the Company and will further the identification of those
employees’ and directors’ interests with those of the Company’s shareholders.


2.    Definitions. As used in the Plan, the following terms have the meanings
indicated:


(a)
“Act” means the Securities Exchange Act of 1934, as amended.



(b)
“Applicable Withholding Taxes” means the minimum aggregate amount of federal,
state and local income and payroll taxes that the Company is required by
applicable law to withhold in connection with any Incentive Award.



(c)
“Board” means the Board of Directors of the Company.



(d)
“Change of Control” means the occurrence of either of the following events: (i)
any individual, entity or group (as defined in Section 13(d)(3) of the Act)
becomes, or obtains the right to become, the beneficial owner (as defined in
Rule 13(d)(3) under the Act) of Company securities having 20% or more of the
combined voting power of the then outstanding securities of the Company that may
be cast for the election of directors to the Board of the Company (other than as
a result of an issuance of securities initiated by the Company in the ordinary
course of business); or (ii) as the result of, or in connection with, any cash
tender or exchange offer, merger or other business combination, sale of assets
or contested election, or any combination of the foregoing transactions, the
persons who were directors of the Company before such transactions shall cease
to constitute a majority of the Board or of the board of directors of any
successor to the Company.



(e)
“Code” means the Internal Revenue Code of 1986, as amended. A reference to any
provision of the Code shall include reference to any successor or replacement
provision of the Code.



(f)
“Committee” means the committee appointed by the Board as described under
Section 15.



(g)
“Company” means CarMax, Inc., a Virginia corporation.



(h)
“Company Stock” means the common stock of the Company. In the event of a change
in the capital structure of the Company, the shares resulting from such a change
shall be deemed to be Company Stock within the meaning of the Plan.



(i)
“Company Stock Award” means an award of Company stock made without any
restrictions.



(j)
“Date of Grant” means the date on which an Incentive Award is granted by the
Committee.



(k)
“Disability” or “Disabled” means, as to an Incentive Stock Option, a disability
within the meaning of Code Section 22(e)(3), and, as to a Restricted Stock Unit,
a disability within the meaning of Code Section 409A(a)(2)(C). As to all other
forms of Incentive Awards, the Committee shall determine whether a disability
exists and such determination shall be conclusive.



(l)
“Fair Market Value” means, for any given date, the fair market value of the
Company Stock as of such date, as determined by the Committee on a basis
consistently applied based on actual transactions in Company Stock on the
exchange on which it generally has the greatest trading volume.



(m)
“Incentive Award” means, collectively, the award of an Option, Stock
Appreciation Right, Company Stock Award, Restricted Award or Performance
Compensation Award under the Plan.








--------------------------------------------------------------------------------





(n)
“Incentive Stock Option” means an Option intended to meet the requirements of,
and qualify for favorable federal income tax treatment under, Code Section 422.



(o)
“Maturity Date” means, with respect to a Restricted Stock Unit, the date upon
which all restrictions set forth in Section 6(b) with respect to such Restricted
Stock Unit have lapsed or been removed pursuant to Section 6(g) or Section 6(h).



(p)
“Nonstatutory Stock Option” means an Option that does not meet the requirements
of Code Section 422 or, even if meeting the requirements of Code Section 422, is
not intended to be an Incentive Stock Option and is so designated.



(q)
“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Act.



(r)
“Option” means a right to purchase Company Stock granted under Section 7 of the
Plan, at a price determined in accordance with the Plan.



(s)
“Parent” means, with respect to any corporation, a parent of that corporation
within the meaning of Code Section 424(e).



(t)
“Participant” means any employee or director who receives an Incentive Award
under the Plan.



(u)
“Performance Compensation Award” means any Incentive Award designated by the
Committee as a Performance Compensation Award pursuant to Section 10 of the
Plan.



(v)
“Performance Criteria” means the criterion or criteria that the Committee shall
select for purposes of establishing the Performance Goal(s) for a Performance
Period with respect to any Performance Compensation Award under the Plan. The
Performance Criteria that may be used to establish the Performance Goal(s) may
be based on the attainment of specific levels of performance of the Company and
may include but shall not be limited to the following: pre-tax income; net
income; basic or diluted earnings per share; net revenues; comparable store unit
sales (new and/or used); total vehicle unit sales (new and/or used); market
share; gross profit; profit margin; cash flow; expense ratios; return on assets;
return on invested capital; return on equity; stock price; market
capitalization; and total shareholder return, each as determined in accordance
with generally accepted accounting principles, where applicable, as consistently
applied by the Company and adjusted in the discretion of the Committee,
including to omit the effects of extraordinary items, the gain or loss on the
disposal of a business segment, unusual or infrequently occurring events and
transactions, accruals for Incentive Awards under the Plan and cumulative
effects of changes in accounting principles or such other adjustments as may be
determined by the Committee. The foregoing criteria may relate to the Company,
one or more of its Subsidiaries or one or more of its or their divisions or
units, or any combination of the foregoing, and may be applied on an absolute
basis and/or be relative to one or more peer group companies or indices, or any
combination thereof, all as the Committee shall determine.



(w)
“Performance Formula” means, for a Performance Period, the one or more objective
formulas applied against the relevant Performance Goal to determine, with regard
to the Performance Compensation Award of a particular Participant, whether all,
some portion but less than all, or none of the Performance Compensation Award
has been earned for the Performance Period.



(x)
“Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized in its sole discretion, to
adjust or modify the calculation of a Performance Goal for such Performance
Period.



(y)
“Performance Period” means the one or more periods of time, as the Committee may
select, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Performance Compensation Award.



(z)
“Prior Plan” means the Plan, as in effect prior to the amendment and restatement
of the Plan dated June 25, 2019.



(aa)
“Prior Section 162(m)” shall mean Section 162(m) of the Code as in effect prior
to its amendment by the Tax Cuts and Jobs Act, P.L. 115-97, including the
regulations and guidance promulgated in respect of Section 162(m) of the Code as
in effect prior to such amendment.



(ab)
“Restricted Award” means, collectively, the award of Restricted Stock or
Restricted Stock Units.



(ac)
“Restricted Stock” means Company Stock awarded upon the terms and subject to the
restrictions set forth in Section 6.








--------------------------------------------------------------------------------





(ad)
“Restricted Stock Unit” means an award granted upon the terms and subject to the
restrictions and limitations set forth in Section 6 that entitles the holder to
receive a payment equal to the Fair Market Value of a share of Company Stock on
the Maturity Date.



(ae)
“Rule 16b-3” means Rule 16b-3 adopted pursuant to Section 16(b) of the Act. A
reference in the Plan to Rule 16b-3 shall include a reference to any
corresponding rule (or number redesignation) of any amendments to Rule 16b-3
adopted after the effective date of the Plan’s adoption.



(af)
“Section 162(m) Grandfathering” shall mean the regulations or other guidance
promulgated in respect of transition rules under Section 162(m) of the Code, as
Section 162(m) of the Code is in effect from time to time on or after the
amendment and restatement of the Plan dated June 25, 2019, extending the
deductibility of Incentive Awards intended to be “qualified performance-based
compensation” under Prior Section 162(m).



(ag)
“Stock Appreciation Right” means a right to receive amounts from the Company
awarded upon the terms and subject to the restrictions set forth in Section 8.



(ah)
“Subsidiary” means any business entity (including, but not limited to, a
corporation, partnership or limited liability company) of which a company
directly or indirectly owns one hundred percent (100%) of the voting interests
of the entity unless the Committee determines that the entity should not be
considered a Subsidiary for purposes of the Plan. If a company owns less than
one hundred percent (100%) of the voting interests of the entity, the entity
will be considered a Subsidiary for purposes of the Plan only if the Committee
determines that the entity should be so considered. For purposes of Incentive
Stock Options, Subsidiary shall be limited to a subsidiary within the meaning of
Code Section 424(f).



(ai)
“Substitute Awards” means Incentive Awards granted or shares of Company Stock
issued by the Company in assumption of, or in substitution or exchange for,
awards previously granted, or the right or obligation to make future awards, in
each case, by a company acquired by the Company or any Subsidiary or with which
the Company or any Subsidiary combines.



(aj)
“10% Shareholder” means a person who owns, directly or indirectly, stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary of the Company. Indirect
ownership of stock shall be determined in accordance with Code Section 424(d).



3.    General. Incentive Awards may be granted under the Plan in the form of
Options, Stock Appreciation Rights, Company Stock Awards, Restricted Awards and
Performance Compensation Awards. Options granted under the Plan may be Incentive
Stock Options or Nonstatutory Stock Options. The provisions of the Plan
referring to Rule 16b-3 shall apply only to Participants who are subject to
Section 16 of the Act.


4.    Number of Shares of Company Stock.


(a)    Subject to Section 14 of the Plan, there shall be reserved for issuance
under the Plan an aggregate of 58,350,000 shares of Company Stock, which shall
be authorized, but unissued shares.


(b)    Subject to Section 14 of the Plan, no more than 3,000,000 shares of
Company Stock may be allocated to the Incentive Awards that are granted to any
one Participant during any single calendar year.


(c)    Subject to Section 14 of the Plan, in any fiscal year, no non-employee
director may receive Incentive Awards granted under the Plan that, when taken
together with cash fees and awards granted under any other Company equity plan
to such non-employee director, exceed $1,000,000 in total value (calculating the
value of any such awards based on the grant date Fair Market Value of such
awards and excluding, for this purpose, the value of any dividend equivalent
payments paid pursuant to any award granted in a previous fiscal year).


(d)    Shares of Company Stock that have not been issued under the Plan and that
are allocable to Incentive Awards or portions thereof that expire or otherwise
terminate unexercised may again be subjected to an Incentive Award under the
Plan. Similarly, if any shares of Restricted Stock issued pursuant to the Plan
are reacquired by the Company as a result of a forfeiture of such shares
pursuant to the Plan, such shares may again be subjected to an Incentive Award
under the Plan.


(e)    For purposes of determining the number of shares of Company Stock that
are available for Incentive Awards under the Plan, such number shall include the
number of shares of Company Stock under an Incentive Award tendered by a
Participant (either by actual delivery or attestation) or retained by the
Company in payment of the exercise price of an Option or SAR, or Applicable
Withholding Taxes.







--------------------------------------------------------------------------------





(f)    Incentive Awards shall reduce the number of shares of Company Stock
available for Incentive Awards under the Plan only to the extent such Incentive
Awards are paid in shares of Company Stock, as opposed to payment in cash or
other consideration.


(g)    Substitute Awards shall not reduce the shares of Company Stock authorized
for grant under the Plan or the applicable limitations for grant to a
Participant under Sections 4(b) or 4(c). Additionally, in the event that a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines has shares available under a pre-existing plan approved
by shareholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Incentive Awards under the Plan and shall not reduce the shares of Company Stock
authorized for grant under the Plan; provided that Incentive Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Participants
prior to such acquisition or combination.


5.    Eligibility.


(a)    All present and future employees and directors of the Company (or any
Parent or Subsidiary of the Company, whether now existing or hereafter created
or acquired) shall be eligible to receive Incentive Awards under the Plan. The
Committee shall have the power and discretion, as provided in Section 15, to
select which employees and directors shall receive Incentive Awards and to
determine for each such Participant the terms and conditions, the nature of the
award and the number of shares or units to be allocated to each Participant as
part of each Incentive Award.


(b)    The grant of an Incentive Award shall not obligate the Company or any
Parent or Subsidiary of the Company to pay a Participant any particular amount
of remuneration, to continue the employment of the Participant after the grant
or to make further grants to the Participant at any time thereafter.


6.    Company Stock Awards and Restricted Awards.


(a)    Whenever the Committee deems it appropriate to grant a Company Stock
Award, notice shall be given to the Participant stating the number of shares of
Company Stock for which the Company Stock Award is granted. This notice may be
given in writing or in electronic form and shall be the award agreement between
the Company and the Participant. A Company Stock Award may be made by the
Committee in its discretion without cash consideration.


(b)    Whenever the Committee deems it appropriate to grant a Restricted Award,
notice shall be given to the Participant stating the number of shares of
Restricted Stock or number of Restricted Stock Units for which the Restricted
Award is granted and the terms and conditions to which the Restricted Award is
subject. This notice may be given in writing or in electronic form and shall be
the award agreement between the Company and the Participant. A Restricted Award
may be made by the Committee in its discretion without cash consideration.


(c)    A Restricted Award issued pursuant to the Plan shall be subject to the
following restrictions:


(i)    None of such shares or units may be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered or disposed of until the restrictions on
such shares or units shall have lapsed or shall have been removed pursuant to
paragraph (h) or (i) below.


(ii)    The restrictions on such shares or units must remain in effect for a
period of no less than one year from the Date of Grant, except as provided under
paragraph (h) or (i) in the case of Disability, retirement, death or a Change in
Control.


(iii)    If a Participant ceases to be employed by the Company or a Parent or
Subsidiary of the Company, the Participant shall forfeit to the Company any
Restricted Awards, the restrictions on which shall not have lapsed or shall not
have been removed pursuant to paragraph (h) or (i) below, on the date such
Participant shall cease to be so employed.


(iv)    The Committee may establish such other restrictions on such shares or
units that the Committee deems appropriate, including, without limitation,
events of forfeiture and performance requirements for the vesting of awards.


(d)    Upon the acceptance by a Participant of an award of Restricted Stock,
such Participant shall, subject to the restrictions set forth in paragraph (c)
above, have all the rights of a shareholder with respect to the shares of
Restricted Stock subject to such award of Restricted Stock, including, but not
limited to, the right to vote such shares of Restricted Stock and the right to
receive all dividends and other distributions paid thereon. Certificates, if
any, representing Restricted Stock shall bear a legend referring to the
restrictions set forth in the Plan and the Participant’s award agreement. If
shares





--------------------------------------------------------------------------------





of Restricted Stock are issued without certificates, notice of the restrictions
set forth in the Plan and the Participant’s Award Agreement must be given to the
shareholder in the manner required by law.


(e)    Each Restricted Stock Unit shall entitle the Participant, on the Maturity
Date, to receive from the Company an amount equal to the Fair Market Value on
the Maturity Date of one share of Company Stock subject to any limitations or
enhancements on such value as the Committee may set forth in the notice of the
Restricted Stock Unit award.


(f)    The manner in which the Company’s obligation arising on the Maturity Date
of a Restricted Stock Unit shall be paid and date of payment shall be determined
by the Committee and shall be set forth in the Participant’s Restricted Stock
Unit agreement. The Committee may provide for payment in Company Stock or cash
or a fixed combination of Company Stock and cash, or the Committee may reserve
the right to determine the manner of payment at the time the payment is made.
Shares of Company Stock issued as payment for a Restricted Stock Unit shall be
valued at Fair Market Value on the Maturity Date subject to any limitations or
enhancements on such value as the Committee may set forth in the notice of the
Restricted Stock Unit award.


(g)    A Participant receiving an award of Restricted Stock Units shall not
possess any rights of a shareholder with respect to the Restricted Stock Units
and shall be entitled to receive payments equivalent to dividends and other
distributions paid on shares of Company Stock only to the extent set forth in
the Restricted Stock Unit agreement.


(h)    The Committee shall establish as to each Restricted Award the terms and
conditions upon which the restrictions set forth in paragraph (c) above shall
lapse. Such terms and conditions may include, without limitation, the lapsing of
such restrictions as a result of the Disability, death or retirement of the
Participant or the occurrence of a Change of Control.


(i)    Notwithstanding the forfeiture provisions of paragraph (c)(iii) above,
the Committee may at any time, in its sole discretion, accelerate the time at
which any or all restrictions will lapse or remove any and all such
restrictions.


(j)    Each Participant shall agree at the time his Company Stock Award and/or
Restricted Award is granted, and as a condition thereof, to pay to the Company
or make arrangements satisfactory to the Company regarding the payment to the
Company of, Applicable Withholding Taxes. Until such amount has been paid or
arrangements satisfactory to the Company have been made, no stock certificates
free of a legend reflecting the restrictions set forth in paragraph (c) above
shall be issued to such Participant for Restricted Stock. If Restricted Stock is
being issued to a Participant without the use of a stock certificate, the
restrictions set forth in paragraph (c) shall be communicated to the shareholder
in the manner required by law. As an alternative to making a cash payment to the
Company to satisfy Applicable Withholding Taxes for an award of Company Stock or
Restricted Stock, if the grant so provides, or the Committee by separate action
so permits, the Participant may elect to (i) deliver shares of Company Stock or
(ii) have the Company retain that number of shares of Company Stock that would
satisfy all or a specified portion of the Applicable Withholding Taxes. Any such
election shall be made only in accordance with procedures established by the
Committee. The Committee has the express authority to change any election
procedure it establishes at any time. Applicable Withholding Taxes attributable
to Restricted Stock Units may be withheld from the payment by the Company to the
Participant for such Restricted Stock Units.


7.    Options.


(a)    Whenever the Committee deems it appropriate to grant Options, notice
shall be given to the Participant stating the number of shares for which Options
are granted, the exercise price per share, whether the Options are Incentive
Stock Options or Nonstatutory Stock Options, the extent, if any, to which Stock
Appreciation Rights are granted, and the conditions to which the grant and
exercise of the Options are subject, including any performance-based vesting
conditions, as the Committee acting in its complete discretion deems consistent
with the terms of the Plan. This notice may be given in writing or in electronic
form and shall be the stock option agreement between the Company and the
Participant.


(b)    The exercise price of shares of Company Stock covered by an Incentive
Stock Option shall be not less than 100% of the Fair Market Value of such shares
on the Date of Grant; provided that if an Incentive Stock Option is granted to
an employee who, at the time of the grant, is a 10% Shareholder, then the
exercise price of the shares covered by the Incentive Stock Option shall be not
less than 110% of the Fair Market Value of such shares on the Date of Grant.


(c)    The exercise price of shares of Company Stock covered by a Nonstatutory
Stock Option shall be not less than 100% of the Fair Market Value of such shares
on the Date of Grant. No Nonstatutory Stock Option may be exercised after ten
years from the Date of Grant.







--------------------------------------------------------------------------------





(d)    Options may be exercised in whole or in part at such times as may be
specified by the Committee in the Participant’s stock option agreement; provided
that the exercise provisions for Incentive Stock Options shall in all events not
be more liberal than the following provisions:


(i)    No Incentive Stock Option may be exercised after the first to occur of:


(x)    Ten years (or, in the case of an Incentive Stock Option granted to a 10%
Shareholder, five years) from the Date of Grant,


(y)    Three months following the date of the Participant’s termination of
employment with the Company and any Parent or Subsidiary of the Company for
reasons other than death or Disability; or


(z)    One year following the date of the Participant’s termination of
employment by reason of death or Disability.


(ii)    Except as otherwise provided in this paragraph, no Incentive Stock
Option may be exercised unless the Participant is employed by the Company or a
Parent or Subsidiary of the Company at the time of the exercise and has been so
employed at all times since the Date of Grant. If a Participant’s employment is
terminated other than by reason of death or Disability at a time when the
Participant holds an Incentive Stock Option that is exercisable (in whole or in
part), the Participant may exercise any or all of the then exercisable portion
of the Incentive Stock Option (to the extent exercisable on the date of
termination) within three months after the Participant’s termination of
employment. If a Participant’s employment is terminated by reason of his
Disability at a time when the Participant holds an Incentive Stock Option that
is exercisable (in whole or in part), the Participant may exercise any or all of
the then exercisable portion of the Incentive Stock Option (to the extent
exercisable on the date of Disability) within one year after the Participant’s
termination of employment. If a Participant’s employment is terminated by reason
of his death at a time when the Participant holds an Incentive Stock Option that
is exercisable (in whole or in part), the then exercisable portion of the
Incentive Stock Option may be exercised (to the extent exercisable on the date
of death) within one year after the Participant’s death by the person to whom
the Participant’s rights under the Incentive Stock Option shall have passed by
will or by the laws of descent and distribution.


(iii)    An Incentive Stock Option, by its terms, shall be exercisable in any
calendar year only to the extent that the aggregate Fair Market Value
(determined at the Date of Grant) of the Company Stock with respect to which
Incentive Stock Options are exercisable for the first time during the calendar
year does not exceed $100,000 (the “Limitation Amount”). Incentive Stock Options
granted under the Plan and all other plans of the Company and any Parent or
Subsidiary of the Company shall be aggregated for purposes of determining
whether the Limitation Amount has been exceeded. The Committee may impose such
conditions as it deems appropriate on an Incentive Stock Option to ensure that
the foregoing requirement is met. If Incentive Stock Options that first become
exercisable in a calendar year exceed the Limitation Amount, the excess Options
will be treated as Nonstatutory Stock Options to the extent permitted by law.


(e)    The Committee may, in its discretion, grant Options that by their terms
become fully exercisable upon a Change of Control notwithstanding other
conditions on exercisability in the stock option agreement.


(f)    Notwithstanding the foregoing, an Option agreement may provide that if on
the last day of the term of an Option the Fair Market Value of one share of
Company Stock exceeds the exercise price of the Option, the Participant has not
exercised the Option and the Option has not expired, the Option shall be deemed
to have been exercised by the Participant on such day with payment made by
withholding shares of Company Stock otherwise issuable in connection with the
exercise of the Option. In such event, the Company shall deliver to the
Participant the number of shares of Company Stock for which the Option was
deemed exercised, less the number of shares of Company Stock required to be
withheld for the payment of the total purchase price and Applicable Withholding
Taxes; any fractional share of Company Stock shall be settled in cash.


8.    Stock Appreciation Rights.


(a)    Whenever the Committee deems it appropriate, Stock Appreciation Rights
may be granted in connection with all or any part of an Option, either
concurrently with the grant of the Option or, if the Option is a Nonstatutory
Stock Option, by an amendment to the Option at any time thereafter during the
term of the Option. Stock Appreciation Rights may be exercised in whole or in
part at such times and under such conditions as may be specified by the
Committee in the Participant’s stock option agreement. The following provisions
apply to all Stock Appreciation Rights that are granted in connection with
Options:


(i)    Stock Appreciation Rights shall entitle the Participant, upon exercise of
all or any part of the Stock Appreciation Rights, to surrender to the Company
unexercised that portion of the underlying Option relating to the same number of
shares of Company Stock as is covered by the Stock Appreciation Rights (or the
portion of the Stock Appreciation Rights so exercised) and to receive in
exchange from the Company an amount equal to the excess of (x) the Fair Market
Value on the date of exercise of the Company Stock covered by the surrendered
portion of the underlying Option





--------------------------------------------------------------------------------





over (y) the exercise price of the Company Stock covered by the surrendered
portion of the underlying Option. The Committee may limit the amount that the
Participant will be entitled to receive upon exercise of the Stock Appreciation
Right.


(ii)    Upon the exercise of a Stock Appreciation Right and surrender of the
related portion of the underlying Option, the Option, to the extent surrendered,
shall not thereafter be exercisable.


(iii)    The Committee may, in its discretion, grant Stock Appreciation Rights
in connection with Options which by their terms become fully exercisable upon a
Change of Control, which Stock Appreciation Rights shall only be exercisable
following a Change of Control. The underlying Option may provide that such Stock
Appreciation Rights shall be payable solely in cash. The terms of the underlying
Option shall provide that the value of the Company Stock shall be calculated
based on the Fair Market Value of the Company Stock on the day of exercise.


(iv)    Subject to any further conditions upon exercise imposed by the
Committee, a Stock Appreciation Right shall be exercisable only to the extent
that the related Option is exercisable, and shall expire no later than the date
on which the related Option expires.


(v)    A Stock Appreciation Right may only be exercised at a time when the Fair
Market Value of the Company Stock covered by the Stock Appreciation Right
exceeds the exercise price of the Company Stock covered by the underlying
Option.


(b)    Whenever the Committee deems it appropriate, Stock Appreciation Rights
may be granted without related Options. The terms and conditions of the award
shall be set forth in a Stock Appreciation Rights agreement between the Company
and the Participant in written or electronic form and may include
performance-based vesting conditions, as the Committee deems appropriate. The
following provisions apply to all Stock Appreciation Rights that are granted
without related Options:


(i)    Stock Appreciation Rights shall entitle the Participant, upon the
exercise of all or any part of the Stock Appreciation Rights, to receive from
the Company an amount equal to the excess of (x) the Fair Market Value on the
date of exercise of the Company Stock covered by the surrendered Stock
Appreciation Rights over (y) the Fair Market Value on the Date of Grant of the
Company Stock covered by the Stock Appreciation Rights. The Committee may limit
the amount that the Participant may be entitled to receive upon exercise of the
Stock Appreciation Right.


(ii)    Stock Appreciation Rights shall be exercisable, in whole or in part, at
such times as the Committee shall specify in the Participant’s Stock
Appreciation Rights agreement.


(c)    The manner in which the Company’s obligation arising upon the exercise of
a Stock Appreciation Right shall be paid shall be determined by the Committee
and shall be set forth in the Participant’s stock option agreement (if the Stock
Appreciation Rights are related to an Option) or Stock Appreciation Rights
agreement. The Committee may provide for payment in Company Stock or cash, or a
fixed combination of Company Stock or cash, or the Committee may reserve the
right to determine the manner of payment at the time the Stock Appreciation
Right is exercised. Shares of Company Stock issued upon the exercise of a Stock
Appreciation Right shall be valued at their Fair Market Value on the date of
exercise.


9.    Method of Exercise of Options and Stock Appreciation Rights.


(a)    Options and Stock Appreciation Rights may be exercised by the Participant
by giving notice of the exercise to the Company, stating the number of shares
the Participant has elected to purchase under the Option or the number of Stock
Appreciation Rights he has elected to exercise. In the case of a purchase of
shares under an Option, such notice shall be effective only if accompanied by
the exercise price in full paid in cash; provided that, if the terms of an
Option so permit, or the Committee by separate action so permits, the
Participant may (i) deliver shares of Company Stock (valued at their Fair Market
Value on the date of exercise) in satisfaction of all or any part of the
exercise price (either by actual delivery or attestation), (ii) to the extent
permitted under applicable laws and regulations, deliver a properly executed
exercise notice together with irrevocable instructions to a broker to exercise
all or part of the Option, sell a sufficient number of shares of Company Stock
to cover the exercise price, Applicable Withholding Taxes (if required by the
Committee) and other costs and expenses associated with such sale and deliver
promptly the amount necessary to pay the exercise price and any Applicable
Withholding Taxes or (iii) request that the Company reduce the number of shares
of Company Stock issued by the number of shares having an aggregate Fair Market
Value equal to the aggregate exercise price. The Participant shall not be
entitled to make payment of the exercise price other than in cash unless
provisions for an alternative payment method are included in the Participant’s
stock option agreement or are agreed to in writing by the Company with the
approval of the Committee prior to exercise of the Option.


(b)    The Company may place on any certificate representing Company Stock
issued upon the exercise of an Option or a Stock Appreciation Right any legend
deemed desirable by the Company’s counsel to comply with federal or state
securities laws, and the Company may require of the participant a customary
written indication of his investment intent. Until the Participant has made any
required payment, including any Applicable Withholding





--------------------------------------------------------------------------------





Taxes, and has had issued to him a certificate for the shares of Company Stock
acquired, he shall possess no shareholder rights with respect to the shares.


(c)    Each Participant shall agree as a condition of the exercise of an Option
or a Stock Appreciation Right to pay to the Company Applicable Withholding
Taxes, or make arrangements satisfactory to the Company regarding the payment to
the Company of such amounts. Until Applicable Withholding Taxes have been paid
or arrangements satisfactory to the Company have been made, no stock certificate
shall be issued upon the exercise of an Option or a Stock Appreciation Right.


As an alternative to making a cash payment to the Company to satisfy Applicable
Withholding Taxes if the Option or Stock Appreciation Rights agreement so
provides, or the Committee by separate action so provides, a Participant may
elect to (i) deliver shares of Company Stock or (ii) have the Company retain
that number of shares of Company Stock that would satisfy all or a specified
portion of the Applicable Withholding Taxes. Any such election shall be made
only in accordance with procedures established by the Committee.


(d)    Notwithstanding anything herein to the contrary, if the Company is
subject to Section 16 of the Act, Options and Stock Appreciation Rights shall
always be granted and exercised in such a manner as to conform to the provisions
of Rule 16b-3.


10.     Performance Compensation Awards


(a)    The Committee shall have the authority, at the time of grant of any
Incentive Award described in this Plan to designate such Incentive Award as a
Performance Compensation Award.


(b)    The Committee will, in its sole discretion, designate which Participants
will be eligible to receive Performance Compensation Awards for such Performance
Period. However, the designation of Participant eligibility to receive an
Incentive Award for a Performance Period shall not in any manner entitle the
Participant to receive payment for any Performance Compensation Award for such
Performance Period. The determination as to whether or not such Participant
becomes entitled to payment for any Performance Compensation Award shall be
decided solely in accordance with the provisions of this Section 10. Designation
of Participant eligibility to receive an Incentive Award for a particular
Performance Period shall not require designation of Participant eligibility to
receive an Incentive Award in any subsequent Performance Period and designation
of one person as a Participant eligible to receive an Incentive Award shall not
require designation of any other person as a Participant eligible to receive an
Incentive Award in such period or in any other period.


(c)    With regard to a particular Performance Period, the Committee shall have
sole discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goal(s) that is (are) to apply and the Performance Formula. The
Committee shall, with regard to the Performance Compensation Awards to be issued
for such Performance Period, exercise its discretion with respect to each of the
matters enumerated in the immediately preceding sentence of this Section 10(c).
(d)    Payment of Performance Compensation Awards


(i)     Condition to Receipt of Payment. Unless otherwise provided in the
applicable award agreement, a Participant must be employed by the Company on the
last day of a Performance Period to be eligible for payment related to a
Performance Compensation Award for such Performance Period.


(ii)    Limitation. Subject to Section 10(d)(iii) and unless otherwise provided
in an applicable award agreement, a Participant shall be eligible to receive
payment related to a Performance Compensation Award to the extent that: (A) the
Performance Goals for such period are achieved; and (B) the Performance Formula
as applied against such Performance Goals determines that all or some portion of
such Participant’s Performance Compensation Award has been earned for the
Performance Period.


(iii)    Use of Discretion. In determining the actual size of an individual
Performance Compensation Award for a Performance Period, the Committee may
increase, reduce or eliminate the amount of the Performance Compensation Award
earned under the Performance Formula in the Performance Period if, in its sole
discretion, such increase, reduction or elimination is appropriate, but may not
increase the amount payable for any such Award above the maximum amount payable
under Section 10(d)(v) of the Plan.


(iv)    Timing of Award Payments. Unless otherwise provided in an award
agreement or pursuant to an irrevocable deferral election made in compliance
with Code Section 409A, Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as





--------------------------------------------------------------------------------





administratively practicable following completion of the certifications required
by this Section 10 but in no event later than the fifteenth day of the third
month following the last day of the applicable Performance Period.


(v)     Maximum Award Payable. Notwithstanding any provision contained in this
Plan to the contrary, the maximum Performance Compensation Award payable to any
one Participant under the Plan for a single calendar year is subject to the
limits in Sections 4(b) and 4(c).


(vi)     Prior Section 162(m). Notwithstanding anything to the contrary herein,
no provision of this Plan is intended to result in non-deductibility of
Performance Compensation Awards that were intended to be deductible in
accordance with Prior Section 162(m), and any Incentive Awards granted under the
Prior Plan and that are outstanding as of the date the amendment and restatement
of the Plan shall remain subject to the Prior Plan to the extent necessary to
comply with Section 162(m) of the Code. The Company intends to avail itself of
transition relief applicable to such Incentive Awards, if any, in connection
with Section 162(m) of the Code (including, without limitation, in accordance
with the Section 162(m) Grandfathering) to the maximum extent permitted by
regulations and other guidance promulgated to implement such transition relief.
The determination by the Company regarding whether transition relief is
available shall be made in its sole discretion.


11.    Nontransferability of Incentive Awards. Incentive Awards shall not be
transferable unless so provided in the award agreement or an amendment to the
award agreement; provided, however, that no transfer for value or consideration
will be permitted without the prior approval of the Company’s shareholders.
Options and Stock Appreciation Rights which are intended to be exempt under Rule
16b-3 (to the extent required by Rule 16b-3 at the time of grant or amendment of
the award agreement), by their terms, shall not be transferable by the
Participant except by will or by the laws of descent and distribution and shall
be exercisable, during the Participant’s lifetime, only by the Participant or by
his guardian or legal representative.


12.    Effective Date of the Plan. This Plan became effective as of October 1,
2002, and was previously amended and restated effective as of June 23, 2009, as
of June 25, 2012 and as of June 28, 2016. The Plan is further amended and
restated effective as of June 25, 2019.


13.    Termination, Modification, Change. If not sooner terminated by the Board,
this Plan shall terminate at the close of business on June 25, 2029. No
Incentive Awards shall be granted under the Plan after its termination. The
Board may terminate the Plan or may amend the Plan in such respects as it shall
deem advisable; provided that, if and to the extent required by the Code or Rule
16b-3, no change shall be made that increases the total number of shares of
Company Stock reserved for issuance pursuant to Incentive Awards granted under
the Plan (except pursuant to Section 14), expands the class of persons eligible
to receive Incentive Awards, or materially increases the benefits accruing to
Participants under the Plan unless such change is authorized by the shareholders
of the Company. Notwithstanding the foregoing, the Board may unilaterally amend
the Plan and Incentive Awards as it deems appropriate to ensure compliance with
Rule 16b-3 and to cause Incentive Awards to meet the requirements of the Code,
including Code Section 422, and regulations thereunder. Except as provided in
the preceding sentence, a termination or amendment of the Plan shall not,
without the consent of the Participant, adversely affect a Participant’s rights
under an Incentive Award previously granted to him.


14.    Change in Capital Structure.


(a)    In the event of a stock dividend, stock split or combination of shares,
recapitalization, merger in which the Company is the surviving corporation,
reorganization, reincorporation, consolidation, or other change in the Company’s
capital stock without the receipt of consideration by the Company (including,
but not limited to, the creation or issuance to shareholders generally of
rights, options or warrants for the purchase of common stock or preferred stock
of the Company), the number and kind of shares of stock or securities of the
Company to be subject to the Plan and to Incentive Awards then outstanding or to
be granted thereunder, the aggregate and individual maximum number of shares or
securities which may be delivered under the Plan pursuant to Section 4, and the
exercise price and other terms and relevant provisions of Incentive Awards shall
be appropriately adjusted by the Committee, whose determination shall be binding
on all persons; provided, however, that no adjustment of an outstanding Option
or Stock Appreciation Right may be made that would create a deferral of income
or a modification, extension or renewal of such Option or Stock Appreciation
Right under Code Section 409A except as may be permitted in applicable Treasury
Regulations. If the adjustment would produce fractional shares with respect to
any Restricted Award or unexercised Option or Stock Appreciation Right, the
Committee may adjust appropriately the number of shares covered by the Incentive
Award so as to eliminate the fractional shares.


(b)    If the Company is a party to a consolidation or merger in which the
Company is not the surviving corporation, a transaction that results in the
acquisition of substantially all of the Company’s outstanding stock by a single
person or entity, or a sale or transfer of substantially all of the Company’s
assets, the Committee may take such actions with respect to outstanding
Incentive Awards as the Committee deems appropriate, subject to any applicable
requirements under Code Section 409A.


(c)    Any determination made or action taken under this Section 14 by the
Committee shall be final and conclusive and may be made or taken without the
consent of any Participant.





--------------------------------------------------------------------------------







15.    Administration Of The Plan. The Plan shall be administered by a
Committee, which shall be appointed by the Board, consisting of not less than
three members of the Board. Subject to paragraph (f) below, the Committee shall
be the Compensation and Personnel Committee of the Board unless the Board shall
appoint another Committee to administer the Plan. The Committee shall have
general authority to impose any limitation or condition upon an Incentive Award
that the Committee deems appropriate to achieve the objectives of the Incentive
Award and the Plan and, without limitation and in addition to powers set forth
elsewhere in the Plan, shall have the following specific authority:


(a)    The Committee shall have the power and complete discretion to determine
(i) which eligible employees and directors shall receive an Incentive Award and
the nature of the Incentive Award, (ii) the number of shares of Company Stock to
be covered by each Incentive Award, (iii) whether Options shall be Incentive
Stock Options or Nonstatutory Stock Options, (iv) when, whether and to what
extent Stock Appreciation Rights shall be granted in connection with Options,
(v) the Fair Market Value of Company Stock, (vi) the time or times when an
Incentive Award shall be granted, (vii) whether an Incentive Award shall become
vested over a period of time, upon the achievement of a performance-based
vesting condition, and when it shall be fully vested, (viii) when Options or
Stock Appreciation Rights may be exercised, (ix) whether a Disability exists,
(x) the manner in which payment will be made upon the exercise of Options or
Stock Appreciation Rights, (xi) conditions relating to the length of time before
disposition of Company Stock received upon the exercise of Options or Stock
Appreciation Rights is permitted, (xii) whether to approve a Participant’s
election (A) to deliver Company Stock to satisfy Applicable Withholding Taxes or
(B) to have the Company withhold from the shares to be issued upon the exercise
of a Nonstatutory Stock Option or a Stock Appreciation Right the number of
shares necessary to satisfy Applicable Withholding Taxes, (xiii) the terms and
conditions applicable to Restricted Awards, (xiv) the terms and conditions on
which restrictions upon Restricted Awards shall lapse, (xv) whether an Incentive
Award shall be deemed to be a Performance Compensation Award; (xvi) the
Performance Criteria that will be used to establish Performance Goals; (xvii)
whether to accelerate the time at which any or all restrictions with respect to
Restricted Awards will lapse or be removed, (xviii) notice provisions relating
to the sale of Company Stock acquired under the Plan, and (xix) any additional
requirements relating to Incentive Awards that the Committee deems appropriate.
Notwithstanding the foregoing, no “tandem stock options” (where two stock
options are issued together and the exercise of one option affects the right to
exercise the other option) may be issued in connection with Incentive Stock
Options. The Committee shall have the power to amend the terms of previously
granted Incentive Awards so long as the terms as amended are consistent with the
terms of the Plan and provided that the consent of the Participant is obtained
with respect to any amendment that would be detrimental to the Participant,
except that such consent will not be required if such amendment is for the
purpose of complying with Rule 16b-3 or any requirement of the Code applicable
to the Incentive Award.


(b)    The Committee may adopt rules and regulations for carrying out the Plan.
The interpretation and construction of any provision of the Plan by the
Committee shall be final and conclusive. The Committee may consult with counsel,
who may be counsel to the Company, and shall not incur any liability for any
action taken in good faith in reliance upon the advice of counsel.


(c)    A majority of the members of the Committee shall constitute a quorum, and
all actions of the Committee shall be taken by a majority of the members
present. Any action may be taken by a written instrument signed by all of the
members, and any action so taken shall be fully effective as if it had been
taken at a meeting.


(d)    The Board from time to time may appoint members previously appointed and
may fill vacancies, however caused, in the Committee. If a Committee of the
Board is appointed to serve as the Committee, such Committee shall have, in
connection with the administration of the Plan, the powers possessed by the
Board, including the power to delegate a subcommittee of the administrative
powers the Committee is authorized to exercise, subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board.


(e)     To the extent permitted by applicable law, the Committee may delegate to
one or more Officers the authority to do one or both of the following:
(i) designate Participants who are not Officers to be recipients of Incentive
Awards, and (ii) determine the number of shares of Company Stock or units to be
subject to such Incentive Awards granted to such Participants; provided,
however, that the Committee’s delegation of this authority shall specify the
total number of shares of Company Stock or units subject to such delegation, and
that, in no event, shall such Officer grant an Incentive Award to himself or
herself. All other terms and conditions of any Incentive Award made pursuant to
this delegation of authority shall be determined by the Committee.


(f)    All members of the Committee must be “non-employee directors” as defined
in Rule 16b-3.


(g)    Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination or exchange of shares), the terms of outstanding
Incentive Awards may not be amended to reduce the exercise price of outstanding
Options or SARs or cancel outstanding Options or





--------------------------------------------------------------------------------





SARs in exchange for cash, other Incentive Awards or Options or SARs with an
exercise price that is less than the exercise price of the original Options or
SARs without shareholder approval.


16.    Notice. All notices and other communications required or permitted to be
given under this Plan shall be in writing and shall be deemed to have been duly
given if delivered personally or mailed first class, postage prepaid, as
follows:


(a)    If to the Company - at its principal business address to the attention of
the Secretary;


(b)    If to any Participant - at the last address of the Participant known to
the sender at the time the notice or other communication is sent.


17.    Shareholder Rights. No Participant shall be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Company
Stock subject to an Incentive Award unless and until such Participation has
satisfied all requirements under the terms of the Incentive Award.


18.    No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed or Incentive Award granted under the Plan shall confer upon
any Participant any right to continue to serve the Company (or a Parent or
Subsidiary of the Company) in the capacity in effect at the time the Incentive
Award was granted or shall affect the right of the Company (or a Parent or
Subsidiary of the Company) to terminate the employment of a Participant with or
without notice and with or without cause.


19.    Interpretation. The terms of the Plan shall be governed by the laws of
the Commonwealth of Virginia, without regard to conflict of law provisions at
any jurisdiction. The terms of this Plan are subject to all present and future
regulations and rulings of the Secretary of the Treasury or his delegate
relating to the qualification of Incentive Stock Options under the Code. If any
provision of the Plan conflicts with any such regulation or ruling, then that
provision of the Plan shall be void and of no effect.


20.    Compliance with Code Section 409A. To the extent that amounts payable
under this Plan are subject to Code Section 409A, the Plan and Incentive Awards
are intended to comply with such Code Section 409A and official guidance issued
thereunder. Otherwise, the Plan and Incentive Awards are intended to be exempt
from Code Section 409A. Notwithstanding anything to the contrary, the Plan and
Incentive Awards shall be interpreted, operated and administered in a manner
consistent with these intentions.


21.    Clawback. Notwithstanding any other provisions in this Plan, any
Incentive Award that is subject to recovery under any law, government regulation
or stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement) and in compliance with Code Section 409A.


IN WITNESS HEREOF, this instrument has been executed as of the 25th day of June,
2019.


CARMAX, INC.




By:  /s/ Thomas W. Reedy
Thomas W. Reedy
Executive Vice President &
Chief Financial Officer










